Cite as 2017 Ark. 217


                 SUPREME COURT OF ARKANSAS
                                      No.   CR-16-1062


                                                 Opinion Delivered: June   8, 2017
DETRIC DESHUN WILSON
                                APPELLANT APPEAL FROM THE LONOKE
                                          COUNTY CIRCUIT COURT
V.                                        [NO. 43CR-14-138]

STATE OF ARKANSAS                          HONORABLE SANDY HUCKABEE,
                                  APPELLEE JUDGE

                                                 AFFIRMED.


                        JOSEPHINE LINKER HART, Associate Justice

        A jury found appellant, Detric Deshun Wilson, guilty of one count of aggravated

 robbery, and the circuit court sentenced him to a statutorily mandated sentence of life

 imprisonment as a defendant convicted of a Y felony involving violence who had previously

 been convicted of two felonies involving violence. Ark. Code Ann. § 5-4-501(d)(1)(A),

 (d)(2)(A)(iv) (Supp. 2015). The jury also convicted Williams of one count of robbery with

 the circuit court sentencing him to twenty years’ imprisonment to run consecutively to the

 aggravated-robbery sentence; a second robbery count with the circuit court sentencing him

 to twenty-years’ imprisonment to run consecutively to the sentences for both the

 aggravated-robbery and the robbery; three counts of theft of property with the circuit court

 sentencing him to three 10-year sentences to run concurrently with the aggravated-robbery

 sentence; and one count of commercial burglary with the circuit court sentencing him to

 fifteen years’ imprisonment to run concurrently with the aggravated-robbery sentence.
                                   Cite as 2017 Ark. 217

       On appeal, Wilson does not challenge the sufficiency of the evidence to support the

theft or burglary convictions. Wilson, however, argues that because the evidence was

insufficient to support his convictions for aggravated robbery and two counts of robbery,

the circuit court erred in denying his directed-verdict motions on all three counts. Further,

he argues that because his habitual-offender status was established by proof of convictions

for crimes that he committed while he was a juvenile, it was unconstitutional to impose a

mandatory sentence of life imprisonment for the aggravated-robbery conviction. We affirm.

       We first consider Wilson’s arguments that the circuit court erred in denying his

motions for a directed verdict on the aggravated robbery and two robbery counts. A person

commits robbery if, with the purpose of committing a theft or “resisting apprehension

immediately after committing” the theft, he employs or threatens to immediately employ

physical force upon another person. Ark. Code Ann. § 5-12-102(a) (Repl. 2013). A person

commits aggravated robbery if he or she commits a robbery and is armed with a deadly

weapon or represents by word or conduct that he is armed with a deadly weapon. Ark.

Code Ann. § 5-12-103(a)(1), (2).

       On appeal, Wilson does not argue that he was misidentified as the perpetrator of the

aggravated robbery or the two counts of robbery, that he did not employ or threaten to

immediately employ physical force upon another person, or that he did not represent by

word or conduct that he was armed with a deadly weapon. Rather, he argues that the circuit

court erred in denying his directed-verdict motions on the three counts because there was

insufficient evidence that he made threats to persons with the purpose of committing a theft

or resisting apprehension immediately after committing the theft. Wilson contends that


                                             2
                                   Cite as 2017 Ark. 217

when he made threats in three separate instances to three different persons, he was neither

committing a theft nor “resisting apprehension immediately after committing” the theft,

and thus the circuit court erred in denying his directed-verdict motions.

       A directed-verdict motion is a challenge to the sufficiency of the evidence. See, e.g.,

Hinton v. State, 2015 Ark. 479, at 2, 477 S.W.3d 517, 520. When reviewing a challenge to

the sufficiency of the evidence, this court assesses the evidence in the light most favorable

to the State and considers only the evidence that supports the verdict. Id., 477 S.W.3d at

520. We will affirm a judgment of conviction if substantial evidence exists to support it. Id.,

477 S.W.3d at 520. Substantial evidence is evidence which is of sufficient force and character

that will, with reasonable certainty, compel a conclusion one way or the other, without

resorting to speculation or conjecture. Id., 477 S.W.3d at 520.

       At trial, Earl Vaughan testified that on November 17, 2013, he worked in a K-Mart

store in Cabot, Arkansas. Before the store opened for the day, Vaughan saw a man, Wilson,

beating and cutting the locks on the jewelry cabinets with bolt cutters. Vaughan testified

that the man was holding a bag and reaching down into the jewelry counter but that he did

not see the man holding any jewelry. Vaughan went to the front of the jewelry counter and

asked the man, “Dude, what are you doing?” The man turned and looked at him and said,

“Don’t be a hero. I have a pistol.” The man then reached into his coveralls. Vaughan

testified that he saw Christopher Price, another store employee, coming toward them, and

told Price, “He has a gun, back up.” Vaughan then walked away from the counter. On

cross-examination, Vaughan acknowledged that he did not take any measures to stop or

apprehend the man.


                                              3
                                       Cite as 2017 Ark. 217

       Christopher Price testified that before the store opened, an alarm sounded in the

jewelry department. Price observed Vaughan speaking to another man who was behind the

jewelry counter, Wilson. As Price approached them, the man turned around, reached into

his jacket, and said, “Don’t be a hero.” Price testified that he thought the man was reaching

for a firearm or a weapon. Price, in fear for his life, walked away. Price further testified that

the man had a trash bag in his hand but that he did not remember the man taking anything

or handling either the jewelry or the jewelry counters. On cross-examination, Price

acknowledged that he did not attempt to apprehend the man.

       Another store employee, Donna Cathey, testified that she noticed a man in the store

who was not an employee. She ran to a telephone at her desk in the stockroom to page

Price. The swinging doors to the stockroom flew open and the man, Wilson, ran through

the doors carrying a plastic sack. Cathey started chasing after the man and was about three

feet behind him, saying, “Hey, hey, hey,” to try and stop him. The man said to her, “I’ve

got a pistol,” so she stopped her pursuit. According to Cathey, she believed he had a pistol

or gun and was in fear for her life.

       In addressing Wilson’s argument, even assuming for the sake of argument that

Wilson’s threats to employ physical force against Vaughan, Price, and Cathey were not made

for the purpose of committing the theft, there was substantial evidence that Wilson’s threats

to employ physical force on Vaughan, Price, and Cathey were made for the purpose of

“resisting apprehension immediately after” committing a theft. Under the statutory

language, it is not dispositive whether the three employees attempted to apprehend Wilson.

Rather, our focus is on Wilson’s purpose. A criminal defendant’s intent or state of mind is


                                                4
                                   Cite as 2017 Ark. 217

seldom capable of proof by direct evidence and must usually be inferred from the

circumstances of the crime. Watson v. State, 358 Ark. 212, 219, 188 S.W.3d 921, 925 (2004).

Because intent cannot be proven by direct evidence, the jurors can draw upon their

common knowledge and experience to infer it from the circumstances. Id., 188 S.W.3d at

925. From the evidence presented, a jury could infer that the purpose of Wilson’s threats to

employ physical force against Vaughan, Price, and Cathey was to forestall them from

attempting to apprehend him, thus allowing Wilson to resist apprehension immediately after

committing the theft. Moreover, after Wilson made his threats, both Vaughan and Price

walked away from Wilson, and Cathey ceased her efforts to stop Wilson. This testimony

additionally supports the conclusion that Wilson’s purpose in making the threats of physical

force was to resist apprehension immediately after committing the theft. Accordingly, we

hold that substantial evidence supported the three convictions and that the circuit court did

not err in denying Wilson’s motions for directed verdicts.

       At sentencing, the State proved that in 1993, when Wilson was sixteen years old, he

pleaded guilty to two counts of criminal conspiracy to commit aggravated robbery, which

he committed when he was fifteen years old. Wilson was sentenced on each conviction to

five years’ imprisonment with a five-year suspended imposition of sentence. Based on this

proof, the circuit court imposed a statutorily mandated sentence of life imprisonment for

committing the aggravated robbery as a defendant convicted of a Class Y felony involving

violence who had previously been convicted of two felonies involving violence. Ark. Code

Ann. § 5-4-501(d)(1)(A), (d)(2)(A)(iv).




                                             5
                                  Cite as 2017 Ark. 217

       Wilson notes that he was under the age of eighteen years at the time he committed

the two counts of conspiracy to commit aggravated robbery. On appeal, and as he argued

before the circuit court, he challenges the constitutionality of Arkansas Code Annotated

section 5-4-501. Wilson contends that because he was a juvenile when he committed these

crimes, these two convictions cannot be used to confer an automatic life sentence for

aggravated robbery. He argues that imposing an automatic life sentence based on an offense

committed when he was a juvenile violates the Eighth Amendment of the United States

Constitution and article 2, section 9 of the Arkansas Constitution. He asserts that the

sentencing court should have been given an opportunity to consider that his prior offenses

were committed when he was a juvenile before imposing a life sentence for aggravated

robbery. Wilson further asks this court to adopt a categorical rule that prohibits offenses

committed by a juvenile from being used as a basis to impose a mandatory life sentence.

       In support of his contention, Wilson cites to Miller v. Alabama, 567 U.S. 460, ___,

132 S. Ct. 2455, 2460 (2012), which held that “mandatory life without parole for those

under the age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition

on “‘cruel and unusual punishments.’” See also Graham v. Florida, 560 U.S. 48, 80 (2010)

(holding that the Eighth Amendment prohibits a sentence of life without parole for juveniles

convicted of nonhomicide offenses); Roper v. Simmons, 543 U.S. 551, 578 (2005) (holding

that imposing the death penalty on juveniles violates the Eighth Amendment). In Miller, the

Court observed that children are constitutionally different from adults for purposes of

sentencing because juveniles have diminished culpability and greater prospects for reform

and are thus less deserving of the most severe punishments. Miller, 567 U.S. at ___, 132 S.


                                             6
                                   Cite as 2017 Ark. 217

Ct. at 2464. The Court further observed that mandatory life without parole for a juvenile

precludes consideration of his chronological age and its hallmark features. Id. at ___, 132 S.

Ct. at 2468. The Court concluded that the “Eighth Amendment forbids a sentencing

scheme that mandates life in prison without possibility of parole for juvenile offenders,”

because by “making youth (and all that accompanies it) irrelevant to imposition of that

harshest prison sentence, such a scheme poses too great a risk of disproportionate

punishment.” Id. at ___, 132 S. Ct. at 2469.

       This court has interpreted article 2, section 9 of the Arkansas Constitution, which

prohibits “cruel or unusual punishment,” in a manner that is consistent with precedents

under federal law regarding the Eighth Amendment’s prohibition against “cruel and unusual

punishments.” Kelley v. Johnson, 2016 Ark. 268, at 14, 496 S.W.3d 346, 357. Also, this court

has held that a juvenile-delinquency adjudication is neither a felony conviction nor a finding

of guilt of a felony, and thus, a prior juvenile-delinquency adjudication cannot be used for

sentence enhancement under the habitual-offender law. Vanesch v. State, 343 Ark. 381, 390,

37 S.W.3d 196, 201 (2001). In Vanesch, the State sought to enhance the adult defendant’s

sentence by using a juvenile adjudication for an offense he committed as a juvenile. In

contrast to Vanesch, and even though Wilson was a juvenile when he was convicted of the

two counts of conspiracy to commit aggravated robbery, he was not in juvenile court but

instead was in criminal court as an adult.

       In considering both his federal and state claims, we note that Wilson was 36 years

old when he committed the aggravated robbery. In receiving a life sentence as a defendant

convicted of a Class Y felony involving violence and who had previously been convicted as


                                               7
                                   Cite as 2017 Ark. 217

an adult of two felonies involving violence, Wilson was not being sentenced a second time

for past crimes that he committed as a juvenile but instead was being punished for his

conduct as an adult. See Dolphus v. State, 248 Ark. 799, 454 S.W.2d 88 (1970) (rejecting a

claim that a statutory sentence as a habitual criminal is unconstitutional as a second

punishment for previous offenses). Wilson was being held accountable for his conduct as an

adult with knowledge of his past criminal convictions, to include his convictions as a

juvenile. Thus, our holding in Vanesch concerning juvenile adjudications and the concerns

in Miller about a juvenile’s diminished culpability at the time he commits a crime are not at

issue when the defendant, who is an adult and consequently does not suffer from a

diminished culpability, is being punished with an enhanced sentence for his conduct as an

adult. In fact, several courts have rejected the argument Wilson makes for these same reasons.

See, e.g., United States v. Hunter, 735 F.3d 172 (4th Cir. 2013); United States v. Orona, 724
F.3d 1297 (10th Cir. 2013); United States v. Hoffman, 710 F.3d 1228 (11th Cir. 2013) (per

curiam); United States v. Scott, 610 F.3d 1009 (8th Cir. 2010); Vickers v. Delaware, 117 A.3d
516 (Del. 2015); Counts v. Wyoming, 338 P.3d 902 (Wyo. 2014). We hold that a conviction

imposed on a juvenile sentenced as an adult may be used as the basis for an increased penalty

imposed under the habitual-offender statute. Accordingly, we affirm Wilson’s life sentence

for aggravated robbery.

       As required by Ark. Sup. Ct. R. 4-3(i), the record has been examined for all
objections, motions, and requests made by either party that were decided adversely to
Wilson, and no prejudicial error has been found.
       Affirmed.

       Robert M. “Robby” Golden, for appellant.
       Leslie Rutledge, Att’y Gen., by: Adam Jackson , Ass’t Att’y Gen., for appellee.

                                              8
Cite as 2017 Ark. 217




         9